The transcript having been filed in this case, and satisfactory excuse being shown for the delay, the motion to dismiss the appeal is overruled. Appellant was convicted of the offense of seduction. The elements of this crime as defined by statute have been so *Page 691 
often commented upon that we deem it unnecessary to here discuss them further. The rule announced by the statute as to convictions not being permissible upon the uncorroborated testimony of the prosecutrix has likewise been the subject of considerable discussion in the decisions. A late full and accurate discussion of this rule is contained in the opinion by Bricken, P. J., in the case of Burk v. State, 92 So. 506,18 Ala. App. 413. The evidence in the instant case has been read by the entire court sitting en banc, and we are led to announce that we find no evidence, such as is necessary under the holding in the Burk Case, supra, to corroborate the prosecutrix in this case. It follows that the appellant was entitled to have given at his request the general affirmative charge in his favor, and for the error in its refusal the judgment is reversed and the cause remanded.
Reversed and remanded.